Me. Justice Aldeey
delivered tbe opinion of tbe court.
Francisco Solano Laforet and Juan E. Turull were charged with selling adulterated milk on December 11, 1918, in tbe city of Mayagiiez. The former was acquitted, but the latter was convicted and appealed from tbe judgment.
It was proved by the prosecution that tbe milk sold by Solano Laforet on that day was adulterated with water and regarding tbe appellant’s liability tbe evidence for the prosecution consisted of tbe testimony of Lucas Labiosa, sanitation inspector, to the effect that Turull was not in milk-stall No. 15 when be seized the adulterated milk being sold by Solano, who told Labiosa that be bought the milk from Turull. Tbe testimony of the other witness, policeman Francisco Pas-trana, brought out nothing against tbe appellant.
After examining these two witnesses and putting in evidence a certificate showing that on August 2, 1918, a milk-stall was registered under No. 17, the license for which was *572issued in the name of Juan R. Turull, the prosecution rested and the appellant forthwith moved for acquittal for lack of evidence. The motion was overruled by the court-and then Francisco Solano Laforet was called as a witness and' testified that the milk which he was selling was purchased by him from Juan R. Turull and this fact was corroborated by the latter’s testimony.
Considering’ all the evidence examined at the trial, we are of the opinion that appellant Turull is right in maintaining on appeal, as he did in the court below, that the evidence is insufficient to support a judgment of conviction against him, inasmuch as it clearly showed that the adulterated milk was not his but belonged to Solano Laforet who purchased it from him and sold it for his own account, and because the certificate of the milk-stall which Turull registered in his name in May, 1918, under No. 17 does not correspond to milk-stall No. 15 where the milk was sold.
The judgment must be

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.